IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                     No. PD-1598-06

                         RICHARD ROBLES VIGIL, Appellant

                                              v.

                                 THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE FOURTEENTH COURT OF APPEALS
                            HARRIS COUNTY

              Per curiam.

                                       OPINION

       Appellant was placed on deferred adjudication probation and guilt was later

adjudicated and Appellant was convicted of indecency with a child. Appellant attempted to

appeal the adjudication of guilt arguing that the trial court erred in not sua sponte holding a

hearing on his competency. The Court of Appeals dismissed, finding that there was no

jurisdiction to consider the issue pursuant to Code of Criminal Procedure Article 42.12,

§5(b). Vigil v. State, No. 14-05-01015-CR (Tex. App.–Houston [14th], July 13, 2006).

Appellant petitioned this Court for discretionary review.
                                                                                             2

       When the Court of Appeals issued its opinion in this case, it did so without the benefit

of this Court’s recent opinion in Durgan v. State, ___ S.W.3d ___, No. PD-1069-06 (Tex.

Crim. App. November 7, 2007). Therefore, we vacate the judgment of the Court of Appeals

and remand for that court to consider the effect of Durgan, if any, on its reasoning and

analysis in this case.




En banc

Delivered: February 6, 2008

Do Not Publish